DETAILED ACTION
This notice is in response to the amended claims filed on 08/01/2022 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 08/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 4-6, 35, and 37-40 have been amended.
Claims 3 and 9-33 have been cancelled.
Claims 1, 4-9, 11-17, and 22-23 are pending.

Interview Summary
Examiner initiated an Examiner Interview on 08/29/2022. Applicant and Examiner discussed the previously cited disclosure of Micciancio et al. (NPL: “Trapdoors for Lattices: Simpler, Tighter, Faster, Smaller”, September 2011) in view of Bai et al. (NPL: “Improved Combinatorial Algorithms for the Inhomogeneous Short Integer Solution Problem”, October 2018), and to the incorporation of subject matter directed to the determination of L being focused on desired factors of bit-level security and desired key size (reflecting Applicant remarks dated 08/01/2022, pg. 7). Applicant subsequently indicated Examiner proceed with entering an Examiner’s Amendment as below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 has been considered by the examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on 09/02/2022 to amend claims 1 and 35 as herein.
The application has been amended as follows:

CLAIMS:
1.	(Currently Amended) A method for use in verifying digital signatures, the method comprising performing, by a generating device:
generating a gadget matrix G, wherein columns of the gadget matrix G comprise ascending powers of a base b;
generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping l columns of the gadget matrix G, wherein a value of l is determined based on a desired bit level of security [[or]] and a key size [[or both]]; 
sampling a probability distribution to form a trapdoor matrix R that functions as a secret key for generating a digital signature;
generating a verification matrix A using the reduced gadget matrix F and the trapdoor matrix R; and
transmitting, to a verification device, the verification matrix A, causing the verification device to verify the digital signature generated by a sending device, using the trapdoor matrix R.

35.	(Currently Amended) A system for use in verifying digital signatures, the system comprising:
one or more processors; and
a non-transitory computer readable medium coupled to the one or more processors, the non-transitory computer readable medium comprising code, executable by the one or more processors to perform a method comprising:
generating a gadget matrix G, wherein columns of the gadget matrix G comprise ascending powers of a base b;
generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping l columns of the gadget matrix G, wherein a value of l is determined based on a desired bit level of security [[or]] and a key size [[or both]];
sampling a probability distribution to form a trapdoor matrix R that functions as a secret key for generating a digital signature;
generating a verification matrix A using the reduced gadget matrix F and the trapdoor matrix R; and
transmitting, to a verification device, the verification matrix A, causing the verification device to verify the digital signature generated by a sending device, using the trapdoor matrix R.

Allowable Subject Matter/Remarks
Claims 1-2, 4-8, 34-42 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping l columns of the gadget matrix G, wherein a value of l is determined based on a desired bit level of security and a key size […]”
Art found of record, e.g., the combination of Micciancio et al. (NPL: “Trapdoors for Lattices: Simpler, Tighter, Faster, Smaller”, September 2011) in view of Bai et al. (NPL: “Improved Combinatorial Algorithms for the Inhomogeneous Short Integer Solution Problem”, October 2018) teach A method for use in verifying digital signatures, the method comprising performing, by a generating device: generating a gadget matrix G, wherein columns of the gadget matrix G comprise ascending powers of a base b; generating a reduced gadget matrix F, wherein the reduced gadget matrix F is generated by dropping l columns of the gadget matrix G, sampling a probability distribution to form a trapdoor matrix R that functions as a secret key for generating a digital signature; generating a verification matrix A using the reduced gadget matrix F and the trapdoor matrix R; and transmitting, to a verification device, the verification matrix A, causing the verification device to verify the digital signature generated by a sending device, using the trapdoor matrix R (see as particularly presented in Non-Final Office Action dated 05/02/2022), as well wherein a vale of l is determined based on a desired level of security (see, e.g., Bai at section 2.2 – teaching increasing security level by lowering density) however fails to teach wherein the l value is determined based on the desired bit-level of security and the key size (instead using a density target instead of key size/bit-level security targets).
Other prior art, e.g., Hu et al. (CN104052607) discloses a signature verification method using gaussian probability distribution sampling, comprising generating a gadget matrix, trapdoor matrix, and verification matrix, further comprising a signer and verifier generating and transmitting a signature (see, e.g., abstract, Fig. 2, [0036]), yet fails to similarly fails to disclose l determined on both the desired bit level of security and key size. Additionally, Vaikuntanathan (NPL: “Sampling Lattice Trapdoors”, 2015) teaches a system for constructing digital signatures based on a gadget and trapdoor matrix, and subsequently verifying them by a verifier using a verification matrix (see, e.g., sections 1.2-3), yet similarly fails to remedy the aforementioned deficiency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claim 35 similarly has been amended to recite language directed to the aforementioned subject matter. Dependent claims 4-8, 34 (of claim 1) and 36-42 (of claim 35) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                          /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438